DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, Line 9:  There is an extra word “or” in this line.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,878 in view of Tamir et al [U.S. 7,821,421].
The claims of the ‘878 reference contain the same claimed subject matter as the current application, including a device having a processing system and memory that identifies an occupant of a vehicle as a driver, retrieve a profile associated with the driver, determine a current driving location of the vehicle, determining potential law enforcement activity based on the profile, access traffic enforcement information associated with the driving location to detect a pattern of traffic enforcement associated with the driving location, monitoring a set of vehicle operation parameters (claim 6) and transmitting an alert to notify the driver regarding an event.  However, there is no mention of transmitting a message to a third party in accordance with detecting a vehicle operation parameter outside predetermined limits, detecting the driving location is in an area of enhanced traffic enforcement activity, or detecting that the driver has not responded appropriately to the alert.
Third parties have been notified of events occurring with a vehicle for some time.  The traffic information system taught by Tamir teaches a method of evaluating driving behavior in a vehicle that also determines values of a plurality of parameters of the operation of the vehicle (Abstract).  In one embodiment (Col. 7, Lns. 53-57), the data is collected in real time and an automatic report generation is performed.  This report generation and a warning analysis can be performed on-board and then displayed to the driver or the warning may be transmitted to a parent of the driver (Col. 7, Lns. 58-61) or an owner of the vehicle.
The obvious advantage of this configuration is to keep track of a driver’s behavior and give warnings of possible traffic infringements, and also to keep a parent or guardian apprised of the driver’s behavior.  If their child is driving recklessly or illegally, the parent would do well to know this information immediately and take proper action.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit a message or warning to a third party of a vehicle infraction for the purpose of promoting the safety of vehicle operation to the current driver of the vehicle, thereby saving lives and money.

A prior art rejection has not been formulated in this Office action as the majority of the claimed subject matter can be found in a parent reference.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer [U.S. 8,731,770] collects information about operation of a vehicle.
Beattie, Jr. et al [U.S. 11,158,191] determines a driver profile for transmitting a driver-specific alert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/8/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687